PER CURIAM.
We affirm. The trial court did not err when it denied appellant’s request for additional peremptory challenges after it denied his challenges of four jurors for cause. See Farina v. State, 679 So.2d 1151 (Fla.1996). The admission of witness Marian Demario’s testimony constituted, at most, harmless error in light of the cumulative evidence presented at trial. See Heuss v. State, 660 So.2d 1052, 1057 (Fla. 4th DCA 1995), approved, 687 So.2d 823 (Fla.1996). Finally, appellant’s argument that the trial court erred in admitting statements by the victims is without merit. See Denny v. State, 617 So.2d 323, 325 (Fla. 4th DCA 1993).
AFFIRMED.
DELL and STEVENSON, JJ., and MUIR, CELESTE H., Associate Judge, concur.